Case 4:20-cv-11246-MFL-MJH ECF No. 22 filed 06/16/20          PageID.288    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SAWARIMEDIA LLC, et al.,

      Plaintiffs,                                     Case No. 20-cv-11246
                                                      Hon. Matthew F. Leitman
v.

GRETCHEN WHITMER, et al.,

     Defendants.
__________________________________________________________________/

                     ORDER ON STATUS CONFERENCE

      On June 11, 2020, this Court entered a preliminary injunction enjoining

Defendants “from excluding Plaintiffs’ ballot initiative from the 2020 general

election ballot on the basis that Plaintiffs did not collect 340,047 valid signatures by

the May 27, 2020, filing deadline.” (Op. and Order, ECF No. 17, PageID.255.) The

Court then directed Defendants to “select [their] own adjustments so as to reduce the

burden on ballot access, narrow the restrictions to align with [their] interest, and

thereby render the application of the [signature requirement and filing deadline]

constitutional under the circumstances.” (Id., PageID.256, quoting Esshaki v.

Whitmer, --- F. App’x ---, 2020 WL 2185553, at *2 (6th Cir. May 5, 2020).)

      Defendants filed a Notice of Proposed Remedy on June 15, 2020. (See Notice,

ECF No. 18.) The Court held a status conference on June 16, 2020, to discuss the

proposed remedy. For the reasons stated on the record during the status conference,

                                           1
Case 4:20-cv-11246-MFL-MJH ECF No. 22 filed 06/16/20          PageID.289    Page 2 of 2




the Court concludes that the remedy offered by Defendants – while proposed in good

faith – contravenes the terms of the Court’s injunction. In violation of the injunction,

the proposed remedy continues to exclude the Plaintiffs’ ballot proposal from the

2020 general election ballot on the basis that Plaintiffs did not collect 340,047 valid

signatures by May 27, 2020.         Accordingly, Defendants’ proposed remedy is

REJECTED.

      Defendants shall file a new proposed remedy with the Court by no later than

Thursday, June 18, 2020, at 5:00 p.m. Plaintiffs shall file any objections they may

have to the new proposed remedy by no later than Friday, June 19, 2020, at 5:00

p.m. The Court will hold an on-the-record status conference to discuss the new

proposed remedy, and any objections that may be filed, on Monday, June 22, 2020

at 4:00 p.m.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: June 16, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 16, 2020, by electronic means and/or
ordinary mail.

                                        s/ Holly A. Monda
                                        Case Manager
                                        (810) 341-9764


                                           2
